     Case 2:21-cv-00558-MCS-JC Document 1 Filed 01/21/21 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: ANTHONY BOUYER
 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                         Case No.
     ANTHONY BOUYER, an
12                                         Complaint For Damages And
13   individual,                           Injunctive Relief For:

14                   Plaintiff,             1. VIOLATIONS OF THE
15                                             AMERICANS WITH DISABILITIES
     v.                                        ACT OF 1990, 42 U.S.C. §12181 et
16                                             seq. as amended by the ADA
17                                             Amendments Act of 2008 (P.L. 110-
     JAMES MICHAEL YEE and
                                               325).
18   LILLIAN LAM YEE, individually
     and as trustees of the JAMES AND
19                                          2. VIOLATIONS OF THE UNRUH
     LILLIAN YEE 2005 REVOCABLE
                                               CIVIL RIGHTS ACT, CALIFORNIA
20   DATED JANUARY 25, 2005; and
                                               CIVIL CODE § 51 et seq.
     DOES 1-10, inclusive,
21

22                  Defendants.
23

24
           Plaintiff, ANTHONY BOUYER (“Plaintiff”), complains of Defendant
25
     JAMES MICHAEL YEE and LILLIAN LAM YEE, individually and as trustees of
26
     the JAMES AND LILLIAN YEE 2005 REVOCABLE DATED JANUARY 25,
27
     2005; and Does 1-10 (“Defendants”) and alleges as follows:
28

                                             1
                                        COMPLAINT
     Case 2:21-cv-00558-MCS-JC Document 1 Filed 01/21/21 Page 2 of 9 Page ID #:2


 1                                           PARTIES
 2         1.     Plaintiff is an adult California resident. Plaintiff is substantially limited
 3   in performing one or more major life activities because he is paraplegic, including,
 4   but not limited to: walking, standing, moving about, sitting, and driving. As a result
 5   of these substantial limitations, Plaintiff requires the use of leg braces for mobility
 6   stability, a walker or wheelchair for mobility, and hand control devices to drive his
 7   motor vehicle. With such disabilities, Plaintiff qualifies as a member of a protected
 8   class under the Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended
 9   by the ADA Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
10   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. Further, as is his
11   routine, custom, and habit; Plaintiff travels while wearing leg braces for stability, a
12   walker to ambulate from his driver’s seat to the rear of his vehicle where he stores
13   his wheelchair, and then transfers to his wheelchair to further ambulate. At the time
14   of Plaintiff’s visits to Defendants’ facility and prior to instituting this action,
15   Plaintiff suffered from a “qualified disability” under the ADA, including those set
16   forth in this paragraph. Plaintiff is also the holder of a Disabled Person Parking
17   Placard.
18         2.     Plaintiff is informed and believes and thereon alleges that Defendant
19   JAMES MICHAEL YEE and LILLIAN LAM YEE, individually and as trustees of
20   the JAMES AND LILLIAN YEE 2005 REVOCABLE DATED JANUARY 25,
21   2005, owned the property located at 724 Moorpark Ave., Moorpark, CA 93021
22   (“Property”) on or around August 4, 2020.
23         3.     Plaintiff is informed and believes and thereon alleges that Defendant
24   JAMES MICHAEL YEE and LILLIAN LAM YEE, individually and as trustees of
25   the JAMES AND LILLIAN YEE 2005 REVOCABLE DATED JANUARY 25,
26   2005, owns the Property currently.
27         4.     The Business is a pediatric dentistry open to the public, which is a
28   “place of public accommodation” as that term is defined by 42 U.S.C. § 12181(7).
                                                  2
                                            COMPLAINT
     Case 2:21-cv-00558-MCS-JC Document 1 Filed 01/21/21 Page 3 of 9 Page ID #:3


 1          5.     Plaintiff does not know the true name of DOE Defendants, that may be
 2   related to the Business and/or Property. Plaintiff is informed and believes that each
 3   of the Defendants herein, including Does 1 through 10, inclusive, is responsible in
 4   some capacity for the events herein alleged. Plaintiff will seek leave to amend when
 5   the true names, capacities, connections, and responsibilities of the Defendants and
 6   Does 1 through 10, inclusive, are ascertained.
 7                               JURISDICTION AND VENUE
 8          6.     This Court has subject matter jurisdiction over this action pursuant
 9   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
10          7.     This court has supplemental jurisdiction over Plaintiff’s non-federal
11   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
12   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
13   federal ADA claims in that they have the same nucleus of operative facts and
14   arising out of the same transactions, they form part of the same case or controversy
15   under Article III of the United States Constitution.
16          8.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
17   real property which is the subject of this action is located in this district and because
18   Plaintiff's causes of action arose in this district.
19                                FACTUAL ALLEGATIONS
20          9.     Plaintiff went to the Business on or about August 4, 2020 for the dual
21   purpose of inquiring about dental services and to confirm that this public place of
22   accommodation is accessible to persons with disabilities within the meaning federal
23   and state law.
24          10.    Unfortunately, although parking spaces were one of the facilities
25   reserved for patrons, there were no designated parking spaces available for persons
26   with disabilities that complied with the 2010 Americans with Disabilities Act
27   Accessibility Guidelines (“ADAAG”) on August 4, 2020.
28          11.    At that time, instead of having architectural barrier free facilities for
                                                  3
                                             COMPLAINT
     Case 2:21-cv-00558-MCS-JC Document 1 Filed 01/21/21 Page 4 of 9 Page ID #:4


 1   patrons with disabilities, Defendants’ facility has barriers that include but are not
 2   limited to: an accessible parking area whose slope exceeds ADAAG specifications
 3   (Section 502.4); and, cracked and broken surfaces in the accessible parking area
 4   (Section 502.4; 302.1).
 5         12.    Due to architectural barriers in violation of the ADA and ADAAG
 6   specifications, the parking, paths of travel, and demarcated accessible spaces at the
 7   Property are inaccessible.
 8         13.    Parking spaces are one of the facilities, privileges, and advantages
 9   reserved by Defendants to persons at the Property serving the Business.
10         14.    Because Defendants JAMES MICHAEL YEE and LILLIAN LAM
11   YEE, individually and as trustees of the JAMES AND LILLIAN YEE 2005
12   REVOCABLE DATED JANUARY 25, 2005 own the Property, which is a place of
13   public accommodation, they are responsible for the violations of the ADA that exist
14   in the parking area and accessible routes that connect to the facility’s entrance that
15   serve customers to the Business.
16         15.    Subject to the reservation of rights to assert further violations of law
17   after a site inspection found infra, Plaintiff asserts there are additional ADA
18   violations which affect him personally.
19         16.    Plaintiff is informed and believes and thereon alleges Defendants had
20   no policy or plan in place to make sure that there was compliant accessible parking
21   reserved for persons with disabilities prior to August 4, 2020.
22         17.    Plaintiff is informed and believes and thereon alleges Defendants have
23   no policy or plan in place to make sure that the designated disabled parking for
24   persons with disabilities comport with the ADAAG.
25         18.    Plaintiff personally encountered these barriers. The presence of these
26   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
27   conditions at public place of accommodation and invades legally cognizable
28   interests created under the ADA.
                                                 4
                                            COMPLAINT
     Case 2:21-cv-00558-MCS-JC Document 1 Filed 01/21/21 Page 5 of 9 Page ID #:5


 1          19.      The conditions identified supra are necessarily related to Plaintiff’s
 2   legally recognized disability in that Plaintiff is substantially limited in the major life
 3   activities of walking, standing, ambulating, and sitting; Plaintiff is the holder of a
 4   disabled parking placard; and because the enumerated conditions relate to the use of
 5   the accessible parking, relate to the slope and condition of the accessible parking and
 6   accessible path to the accessible entrance, and relate to the proximity of the
 7   accessible parking to the accessible entrance.
 8          20.      As an individual with a mobility disability who relies upon a
 9   wheelchair, Plaintiff has a keen interest in whether public accommodations have
10   architectural barriers that impede full accessibility to those accommodations by
11   individuals with mobility impairments.
12          21.      Plaintiff is being deterred from patronizing the Business and its
13   accommodations on particular occasions, but intends to return to the Business for the
14   dual purpose of availing himself of the goods and services offered to the public and
15   to ensure that the Business ceases evading its responsibilities under federal and state
16   law.
17          22.      Upon being informed that the public place of accommodation has
18   become fully and equally accessible, he will return within 45 days as a “tester” for
19   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
20   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
21          23.      As a result of his difficulty experienced because of the inaccessible
22   condition of the facilities of the Business, Plaintiff was denied full and equal access
23   to the Business and Property.
24          24.      The Defendants have failed to maintain in working and useable
25   conditions those features required to provide ready access to persons with
26   disabilities.
27          25.      The U.S. Department of Justice has emphasized the importance of
28   enforcing laws that prohibit unlawful discriminatory behavior, especially in the era
                                                  5
                                             COMPLAINT
     Case 2:21-cv-00558-MCS-JC Document 1 Filed 01/21/21 Page 6 of 9 Page ID #:6


 1   of the COVID-19 emergency. See Statement by Assistant Attorney General for Civil
 2   Rights Eric S. Dreiband Protecting Civil Rights While Responding to the
 3   Coronavirus Disease 2019 (COVID-19) found at
 4   https://www.ada.gov/aag_covid_statement.pdf.
 5         26.    The violations identified above are easily removed without much
 6   difficulty or expense. They are the types of barriers identified by the Department of
 7   Justice as presumably readily achievable to remove and, in fact, these barriers are
 8   readily achievable to remove. Moreover, there are numerous alternative
 9   accommodations that could be made to provide a greater level of access if complete
10   removal were not achievable.
11         27.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
12   alleges, on information and belief, that there are other violations and barriers in the
13   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
14   notice regarding the scope of this lawsuit, once he conducts a site inspection.
15   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
16   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
17   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
18   have all barriers that relate to his disability removed regardless of whether he
19   personally encountered them).
20         28.    Without injunctive relief, Plaintiff will continue to be unable to fully
21   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
22                               FIRST CAUSE OF ACTION
23   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
24     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
25                                        (P.L. 110-325)
26         29.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
27   above and each and every other paragraph in this Complaint necessary or helpful to
28   state this cause of action as though fully set forth herein.
                                                 6
                                            COMPLAINT
     Case 2:21-cv-00558-MCS-JC Document 1 Filed 01/21/21 Page 7 of 9 Page ID #:7


 1         30.    Under the ADA, it is an act of discrimination to fail to ensure that the
 2   privileges, advantages, accommodations, facilities, goods, and services of any place
 3   of public accommodation are offered on a full and equal basis by anyone who owns,
 4   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
 5   Discrimination is defined, inter alia, as follows:
 6                a.     A failure to make reasonable modifications in policies, practices,
 7                       or procedures, when such modifications are necessary to afford
 8                       goods, services, facilities, privileges, advantages, or
 9                       accommodations to individuals with disabilities, unless the
10                       accommodation would work a fundamental alteration of those
11                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
12                b.     A failure to remove architectural barriers where such removal is
13                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
14                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
15                       Appendix "D".
16                c.     A failure to make alterations in such a manner that, to the
17                       maximum extent feasible, the altered portions of the facility are
18                       readily accessible to and usable by individuals with disabilities,
19                       including individuals who use wheelchairs, or to ensure that, to
20                       the maximum extent feasible, the path of travel to the altered area
21                       and the bathrooms, telephones, and drinking fountains serving
22                       the area, are readily accessible to and usable by individuals with
23                       disabilities. 42 U.S.C. § 12183(a)(2).
24         31.    Any business that provides parking spaces must provide accessible
25   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
26   shall be at the same level as the parking spaces they serve. Changes in level are not
27   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
28   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
                                                7
                                           COMPLAINT
     Case 2:21-cv-00558-MCS-JC Document 1 Filed 01/21/21 Page 8 of 9 Page ID #:8


 1   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
 2   designated disabled parking space is a violation of the law and excess slope angle in
 3   the access pathway is a violation of the law.
 4         32.       A public accommodation must maintain in operable working condition
 5   those features of its facilities and equipment that are required to be readily accessible
 6   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 7         33.       Here, the failure to ensure that accessible facilities were available and
 8   ready to be used by Plaintiff is a violation of law.
 9         34.       Given its location and options, Plaintiff will continue to desire to
10   patronize the Business but he has been and will continue to be discriminated against
11   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
12   the barriers.
13                                SECOND CAUSE OF ACTION
14       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
15         35.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
16   above and each and every other paragraph in this Complaint necessary or helpful to
17   state this cause of action as though fully set forth herein.
18         36.       California Civil Code § 51 et seq. guarantees equal access for people
19   with disabilities to the accommodations, advantages, facilities, privileges, and
20   services of all business establishments of any kind whatsoever. Defendants are
21   systematically violating the UCRA, Civil Code § 51 et seq.
22         37.       Because Defendants violate Plaintiff’s rights under the ADA,
23   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
24   52(a).) These violations are ongoing.
25         38.       Plaintiff is informed and believes and thereon alleges that Defendants’
26   actions constitute discrimination against Plaintiff on the basis of a disability, in
27   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
28   previously put on actual or constructive notice that the Business is inaccessible to
                                                  8
                                              COMPLAINT
     Case 2:21-cv-00558-MCS-JC Document 1 Filed 01/21/21 Page 9 of 9 Page ID #:9


 1   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
 2   inaccessible form, and Defendants have failed to take actions to correct these
 3   barriers.
 4                                         PRAYER
 5   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 6   follows:
 7         1.     A preliminary and permanent injunction enjoining Defendants from
 8   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 9   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
10   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
11   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
12   under the Disabled Persons Act (Cal. C.C. §54) at all.
13         2.     An award of actual damages and statutory damages of not less than
14   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
15         3.     An additional award of $4,000.00 as deterrence damages for each
16   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
17   LEXIS 150740 (USDC Cal, E.D. 2016); and,
18         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
19   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
20                               DEMAND FOR JURY TRIAL
21         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
22   raised in this Complaint.
23

24   Dated: January 21, 2021                 MANNING LAW, APC
25

26                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
27                                       Attorney for Plaintiff
28
                                                9
                                           COMPLAINT
